Citation Nr: 0627977	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a clear and unmistakable error (CUE) was made in not 
assigning a separate compensable evaluation for each ear for 
tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 






INTRODUCTION

The veteran had verified active service from August 1960 to 
June 1963, from July 1963 to August 1969, and from June 1980 
to September 1986.  The veteran is also reported to have had 
active service between September 1977 and May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.      


FINDINGS OF FACT

1.	In a June 24, 1987 rating decision, VA granted the veteran 
service connection for tinnitus, and assigned a single 10 
percent disability evaluation.  

2.	In January 2003, the veteran's representative claimed CUE 
in the June 24, 1987 rating decision, arguing that separate 
10 percent evaluations should have been assigned for each ear 
for tinnitus.  

3.	VA's assignment of a single 10 percent disability 
evaluation for tinnitus in the June 24, 1987 rating decision 
was in accordance with the VA regulation in effect at that 
time.


CONCLUSIONS OF LAW

1.	The June 24, 1987 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.201, 
20.302 (2005).

2.	The June 24, 1987 rating decision does not contain clear 
and unmistakable error.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (prior and subsequent to June 13, 2003); 38 C.F.R. § 
3.105(a) (2005).  

3.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (prior and subsequent to June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2003, the veteran claimed that VA committed CUE in 
June 1987 by failing to assign separate compensable 
evaluations for his service-connected tinnitus.  The RO 
denied the veteran's claim in a March 2003 rating decision 
because under Diagnostic Code (DC) 6260 there is no provision 
for assignment of a separate 10 percent evaluation for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Regarding CUE, CAVC has stated that "CUE is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error . . ."  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  See also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  There is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear.  There is therefore nothing in the 
record that would compel a conclusion, to which reasonable 
minds could not differ, that separate 10 percent ratings for 
each ear was warranted.  So the Board finds that the veteran 
has not raised a valid claim of CUE - his appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

The appeal as to whether there was clear and unmistakable 
error in rating decisions, which assigned a single 10 percent 
rating rather than separate compensable evaluations for each 
ear for tinnitus, is denied.



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


